Citation Nr: 1019217	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, claimed as secondary to 
service-connected residuals of a right tibial fracture with 
tendonitis and arthritis of the right ankle, tendonitis and 
arthritis of the right knee, and right foot plantar fasciitis 
with tendonitis of the tibialis anterior (right lower 
extremity disabilities).

2. Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected right 
lower extremity disabilities.

3. Entitlement to a rating in excess of 60 percent for right 
lower extremity disabilities.

4. Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

5. Entitlement to a rating in excess of 10 percent for right 
hip degenerative arthritis.

6. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1965 to October 1967.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and November 2008 rating 
decisions of the Milwaukee, Wisconsin Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2008, the 
Veteran requested an informal conference to be held before a 
Decision Review Officer (DRO) at the RO.  In April 2008, he 
withdrew this request.  In March 2010, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing 
is associated with the Veteran's claims file.  Additional 
evidence was submitted with a waiver of initial agency of 
original jurisdiction (AOJ) consideration at the Travel Board 
hearing.

The issues of service connection for a lumbar spine 
disability and entitlement to an award of TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. Bilateral lower extremity peripheral neuropathy was not 
manifested in service, and is not shown to be related to his 
service, or to have been caused or aggravated by his service-
connected right lower extremity disabilities.  

2. On January 6, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran in writing that he intended to withdraw his 
appeal seeking an increased rating for his right lower 
extremity disabilities; there is no question of fact or law 
remaining before the Board in these matters.

3. Throughout the appeal period, the Veteran's PTSD has been 
manifested by symptoms that produce impairment no greater 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).

4. Throughout the appeal period, the Veteran's right hip 
degenerative arthritis has been manifested by painful motion; 
compensable limitation of extension, flexion, or abduction, 
or ankylosis of the right hip has not been shown.


CONCLUSIONS OF LAW

1. Service connection for bilateral lower extremity 
peripheral neuropathy, claimed as secondary to service-
connected right lower extremity disabilities, is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).

2. Regarding the claim of entitlement to a rating in excess 
of 60 percent for right lower extremity disabilities, the 
criteria for withdrawal of an appeal by the appellant are 
met; the Board has no further jurisdiction in this matter.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

3. A rating in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 
(2009).

4. A rating in excess of 10 percent for right hip 
degenerative arthritis is not warranted.  38 U.S.C.A. §§  
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
(Codes) 5003, 5251, 5252, 5253 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Regarding the matter of the rating assigned for the Veteran's 
right lower extremity disabilities, given his expression of 
intent to withdraw his appeal in this matter, further 
discussion of the impact of the VCAA on this matter is not 
necessary.  

Regarding the Veteran's service connection claim, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Regarding the Veteran's remaining increased rating claims, 
the VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his service connection and increased 
rating claims prior to their initial adjudication.  August 
2007 and May 2008 letters explained the evidence necessary to 
substantiate his increased rating claim for right hip 
degenerative arthritis, and a June 2008 letter explained the 
evidence necessary to substantiate his claims of service 
connection for bilateral lower extremity peripheral 
neuropathy and an increased rating for PTSD.  These letters 
also explained the evidence VA was responsible for providing, 
the evidence the Veteran was responsible for providing, and 
provided information regarding disability rating and 
effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record and has not 
alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in December 2002 (right hip), in August 2008 
(PTSD), and in October 2008 (peripheral neuropathy in the 
bilateral lower extremity).  The Board notes that the VA 
examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
features of the disability on appeal to provide probative 
medical evidence adequate for adjudication purposes.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of 
the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for bilateral lower extremity peripheral 
neuropathy

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to, or the 
result of, or aggravated by a service-connected disease or 
injury.  Establishing service connection on a secondary basis 
requires: (1) Competent evidence (a medical diagnosis) of a 
current disability (for which secondary service connection is 
sought); (2) evidence of a service-connected disability; and 
(3) competent evidence that the current disability was either 
(a) caused or (aggravated) by the service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 
38 C.F.R. § 3.310 was revised to implement the Allen 
decision.  The revised 38 C.F.R. § 3.310 institutes 
additional evidentiary requirements that must be satisfied 
before aggravation may be conceded and service connection 
granted.  In essence, it provides that in an aggravation 
secondary service connection scenario, there must be medical 
evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after aggravation occurred.  The Veteran's claim for 
secondary service connection was received on September 25, 
2007; therefore, the new regulations apply.  

The evidence shows that the Veteran has bilateral peripheral 
neuropathy in his lower extremities.  However, his STRs are 
silent for this disability and there is no evidence in the 
record to show that he has had it continuously since his 
separation from service.  Consequently, service connection 
for bilateral lower extremity peripheral neuropathy on the 
basis that such became manifest in service and persisted is 
not warranted.  Furthermore, there is no competent evidence 
in the record showing or suggesting that the Veteran's 
bilateral lower extremity peripheral neuropathy is somehow 
directly related to his service.  Notably, the Veteran does 
not argue that his bilateral lower extremity peripheral 
neuropathy is directly related to his service.

The Veteran's theory of entitlement in this matter is 
strictly one of secondary service connection; he alleges that 
his bilateral lower extremity peripheral neuropathy is due to 
his service-connected right lower extremity disabilities.  As 
was noted above, there are three requirements that must be 
met to substantiate a claim of secondary service connection.  
Of these, it is shown that he has bilateral lower extremity 
peripheral neuropathy, the disability for which service 
connection is sought (both the October 2008 VA examination 
report and his VA outpatient treatment records reflect that 
he has a diagnosis of peripheral neuropathy in both lower 
extremities), and that he has a service-connected disability, 
right lower extremity disabilities.  What he must still show 
to substantiate this claim is that the service-connected 
right lower extremity disabilities caused or aggravated the 
bilateral lower extremity peripheral neuropathy.

The only competent (medical opinion) evidence of record that 
specifically addresses the matter of a nexus between the 
Veteran's bilateral lower extremity peripheral neuropathy and 
his right lower extremity disabilities is the report of the 
October 2008 VA examination arranged by the RO.  

On October 2008 VA examination, the Veteran complained of 
bilateral numbness in his toes and feet, causing him to have 
difficulties with positioning his right leg when ambulating.  
He reported that these symptoms began in the 1980s, noting 
that he had an evaluation for numbness in the 1980s, but no 
additional treatment since then.  A neurological examination 
revealed reduced sensation in both feet with complete loss of 
pinprick sensation starting at the ankles and extending below 
in both lower extremities.  It also revealed decreased 
sensation to pinprick in both hands with decreased sensation 
in his distal fingers extending to his knuckles.  Peripheral 
neuropathy in his lower and upper extremities was diagnosed.  
The examiner stated that the etiology of the peripheral 
neuropathy was not clear, noting that the Veteran had not had 
any medical evaluations for this condition since the 1980s.  
Based upon the foregoing, he opined, "[I]t is unlikely that 
[the Veteran's] symmetrical lower extremity peripheral 
neuropathy was directly caused or permanently aggravated by 
his right lower extremity conditions."  

As this above-opinion was by a physician (who would be 
qualified to provide it), was based on a review of the 
record, and included an explanation for the rationale of his 
opinion, it has substantial probative value.  Because there 
is no competent (medical) evidence to the contrary, the 
opinion is persuasive.  Significantly, it is supported by the 
Veteran's VA treatment records which show that he first 
complained of bilateral foot numbness as secondary to his 
right lower extremity disabilities in February 2009.  He was 
subsequently referred for neurological evaluation, including 
an electromyogram study, that was indicative of moderately 
severe, chronic sensorimotor polyneuropathy of a mixed axonal 
and demyelinating type.  In February 2010, a hematologist was 
consulted.  He stated that the Veteran's complaints of 
tingling in the feet was most likely monoclonal gammopathy of 
undetermined significance because it was not limited to his 
lower extremities, and affected his upper extremities as 
well.  Such records place emphasis on the fact that the 
Veteran has peripheral neuropathy in both his upper and lower 
extremities and, like the October 2008 VA examination, do not 
relate his bilateral lower extremity peripheral neuropathy to 
his service-connected right lower extremity disabilities.

The Veteran's own statements relating his bilateral lower 
extremity peripheral neuropathy to his service-connected 
right lower extremity disabilities are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology; whether one disability 
permanently aggravates another is ultimately a medical 
question not capable of resolution by lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.




Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505  (2007).  

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

Right lower extremity disabilities

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

At a Travel Board hearing on March 18, 2010, the appellant 
withdrew his appeal seeking an increased rating for his right 
lower extremity disabilities.  Hence, there is no allegation 
of error of fact or law for appellate consideration on this 
claim.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in this matter, and the appeal must be 
dismissed.
PTSD

September 2006 to March 2010 VA treatment records show that 
the Veteran has been described generally as euthymic, with a 
full and appropriate affect, normal thought process/content, 
and no overt psychosis/mania or suicidal/homicidal ideation.  
In February 2009, he began participating regularly in group 
therapy sessions for his PTSD.  In June 2009, it was noted 
that he managed his PTSD symptoms by keeping himself 
occupied, and that his residual, intermittent anxiety had 
responded well to medications in the past.

On August 2008 VA examination, the Veteran complained of 
increased startled responses, avoidance of conversations 
related to the Vietnam war, infrequent nightmares, and daily 
intrusive and negative thoughts about his experiences in 
Vietnam that occasionally triggered anger, depression, 
anxiety, and irritability.  He indicated that triggers for 
him included squeaking doors that reminded him of his trauma, 
fireworks, and unexpected loud noises.  He reported that he 
had no trouble sleeping, had a good appetite, and got along 
with others, including his family and friends.  On mental 
examination, the Veteran was well-groomed and dressed 
appropriately.  His facial expressions were normal and he was 
responsive throughout the examination, although he did become 
somewhat saddened when talking about his PTSD trauma in 
Vietnam.  Speech was normal and clearly articulated; 
attention and concentration were good; there were no 
noticeable memory deficits; he was oriented to person, place, 
and time; and his answers were logical and relevant to the 
questions asked.  There was no evidence of psychosis, and he 
denied any auditory or visual hallucinations.  The Veteran 
also denied any homicidal ideation, but admitted to having 
had thoughts of suicide in the past.  He denied any plan or 
intent, stating that he had a good support system in his 
family and friends, and would never commit suicide because of 
them.  The examiner observed that the Veteran was generally 
euphoric throughout the examination, except for when he 
talked about his PTSD symptoms and his specific trauma.  At 
these times, he became more depressed and near-tearful.  His 
range of affect was appropriate and consistent with the 
stated moods and topics of discussion.  Based on the 
foregoing, the examiner diagnosed chronic, mild to moderate 
PTSD.  

The Veteran's PTSD is currently rated 30 percent under 
38 C.F.R. § 4.130, Code 9411 based on occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

To warrant the next higher (50 percent) rating, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
throughout the appeal period the Veteran has never manifested 
symptoms of PTSD that more nearly approximate the criteria 
for a higher 50 percent rating; hence, "staged" ratings are 
not warranted.  September 2006 to March 2010 VA treatment 
records and the report of the August 2008 VA examination 
reflect that the Veteran's PTSD is characterized by increased 
startled responses, avoidance of conversations related to the 
Vietnam war, infrequent nightmares, and daily intrusive and 
negative thoughts about his experiences in Vietnam, which 
trigger symptoms of anger, depression, anxiety, and 
irritability.  Such symptoms do not show that the Veteran's 
PTSD has caused him reduced reliability and productivity that 
would warrant a higher (50 percent) rating at any time during 
the appeal period.  Significantly, the VA treatment records 
and August 2008 VA examination report of record do not 
contain evidence of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment and abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining 
effective work and social relationships.  

The August 2008 VA examiner was very thorough in carefully 
reviewing the Veteran's past history and took care to compare 
the prior disability picture in 2003 with that on the 
examination.  Significantly, the examiner did not find that 
an increase in impairment occurred relative to 2003.  The 
Global Assessment of Functioning (GAF) score was 59.  The 
Global Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994). A GAF 
score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  
A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).   Such score is 
consistent with the current rating of 30 percent.  

At the March 2010 Travel Board hearing, the Veteran and his 
representative argued that the August 2008 VA examination was 
not an accurate representation of his PTSD symptoms as he 
tended to under report his symptoms.  The Veteran testified 
that he experiences flashbacks, nightmares, intrusive 
thoughts, increased startled responses, and increased 
irritability.  He also testified that his symptoms are 
triggered by stressful situations and the smallest of noises, 
such as the opening of a door, and that they cause him to 
withdraw from others.  The Board notes, however, that these 
symptoms were discussed in the August 2008 VA examination 
report.  Hence, the Veteran's overall disability picture most 
nearly approximates the criteria for his current 30 percent 
rating.  The preponderance of the evidence is against a 
higher (50 percent) rating, and the benefit of the doubt rule 
does not apply.

Right hip degenerative arthritis

May 2001 to March 2010 VA outpatient treatment records 
reflect that the Veteran periodically complains of right hip 
pain; he is noted to have chronic right hip pain.

On December 2002 VA examination, the Veteran complained of 
constant, chronic pain in his right hip that was brought 
about by standing, walking, and any attempt at lifting.  On a 
scale of 0 to 10, his right hip pain reached a level of 9/10 
daily.  He denied instability, but described crepitus and 
pain with pressure over the right hip.  On physical 
examination, the Veteran's right hip did not reveal any 
effusion, redness, or warmth to touch.  Crepitus and weakness 
were present.  Repetitive ranges of motion were conducted.  
On initial evaluation, the Veteran was able to flex to 108 
degrees, extend to 12 degrees, adduct to 18 degrees, abduct 
to 28 degrees, externally rotate to 46 degrees, and 
internally rotate to 32 degrees.  On the fourth range of 
motion evaluation, he was able to flex to 108 degrees, extend 
to 8 degrees, adduct to 18 degrees, abduct to 24 degrees, 
externally rotate to 48 degrees, and internally rotate to 28 
degrees.  Crepitus was present with rotation and adduction, 
and the Veteran showed objective evidence of pain (in the 
form of guarding, grimacing, and verbalizing discomfort) with 
active/passive motion and when pressure was placed over the 
hip joint itself.  

The Veteran's bilateral hip arthritis is currently rated 10 
percent disabling based on limitation of motion.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

Limitation of hip motion may also be rated under Codes 5251, 
5252, and 5253 (and 5250 if there is ankylosis, here not 
shown).  Under Code 5251 (for limitation of thigh extension), 
a maximum 10 percent rating is warranted where extension is 
limited to 5 degrees.  Under Code 5252 (for limitation of 
flexion), a 10 percent rating is warranted where limitation 
is to 45 degrees; a 20 percent rating is warranted where the 
limitation is to 30 degrees, a 30 percent rating is warranted 
where the limitation is to 20 degrees; and a 40 percent 
rating is warranted where the limitation is to 10 degrees.  
Under Code 5253, a 10 percent rating is warranted when there 
is limitation of rotation of the thigh, cannot toe-out more 
than 15 degrees in the affected leg, or where there is 
limitation of abduction to the point that the legs cannot be 
crossed.  A 20 percent evaluation is warranted where there is 
limitation of abduction, motion lost beyond 10 degrees.  
38 C.F.R. § 4.71a.

Notably, of the applicable Codes, only Codes 5252 and 5253 
provide for ratings in excess of 10 percent.  A higher rating 
under Code 5252 is not warranted as the degrees of flexion 
found on examination (to 108 degrees in December 2002, even 
with pain considered) far exceeds the limitation of flexion 
to 30 degrees required for a 20 percent rating.  As for Code 
5253, on December 2002 VA examination, right hip abduction 
was to 28 degrees and to 24 degrees after repetitive motion; 
these ranges of motion also exceed the required limitation to 
10 degrees that would warrant a 20 percent rating.  See 
VAOPGCPREC 9-98 (August 14, 1998) (the "claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a [higher] rating.......).  In this case, even with 
consideration of the effects of pain, a higher rating is not 
in order.  Consequently, a preponderance of the evidence is 
against a claim in excess of 10 percent for right hip 
degenerative arthritis.



Extraschedular consideration

The Board has also considered whether the disability picture 
presented by the Veteran's PTSD and right hip degenerative 
arthritis is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  It is 
not shown that the schedular criteria are inadequate, as all 
symptoms and associated impairment shown are encompassed by 
the ratings currently assigned.  Furthermore, the disability 
picture presented by these disabilities is not exceptional.  
Consequently, referral for extraschedular consideration is 
not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
[The Board notes that the Veteran has a pending claim for 
entitlement to an award of TDIU, addressed in the remand 
portion below.]

The preponderance of the evidence is against the Veteran's 
increased rating claims; hence, they must be denied.


ORDER

Service connection for bilateral lower extremity peripheral 
neuropathy, claimed as secondary to service-connected right 
lower extremity disabilities, is denied.

The appeal seeking a rating in excess of 60 percent for right 
lower extremity disabilities is dismissed.

A rating in excess of 30 percent for PTSD is denied.

A rating in excess of 10 percent for right hip degenerative 
arthritis is denied.


REMAND

The Veteran alleges he has a lumbar spine disability as a 
result of his service-connected right lower extremity 
disabilities.  Specifically, his right lower extremity 
disabilities have resulted in him having an altered gait and 
leg length discrepancy, and he claims this has in turn caused 
him to develop back pain/a back disability.

As was noted above, a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a).  A claimant is 
also entitled to service connection on a secondary basis when 
it is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was revised to incorporate the analysis by the United States 
Court of Appeals for Veterans Claims in Allen.  The revised 
38 C.F.R. § 3.310 provides, in essence, that in an 
aggravation secondary service connection scenario, there must 
be medical evidence establishing a baseline level of severity 
of disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after the aggravation occurred.

The Veteran was afforded a VA examination in this matter in 
October 2008.  He reported that his low back pain dated back 
to the 1980s, and that it was aggravated by bending, lifting, 
and sitting for too long.  He indicated he had never sought 
treatment for his back.  X-rays of the lumbar spine showed 
mild lumbar spondylosis with intact intervertebral heights.  
The examiner diagnosed both lumbar strain and mild 
degenerative joint disease (DJD) of the lumbar spine.  After 
noting that the Veteran had a well-documented history of a 
leg length discrepancy and asymmetrical gait, he opined, 
"The [Veteran's] lumbar strain is clearly aggravated by his 
right lower extremity conditions.  Per [his] history, this 
condition is a chronic condition which has been present for 
over 20 years.  Therefore, this should be considered a 
permanent aggravation."  [He also opined that the Veteran's 
DJD in the lumbar spine was likely the result of a normal 
aging process, and was not related to his service-connected 
right lower extremity disabilities.]

The Board finds the October 2008 VA examiner's opinion 
inadequate for various reasons.  First, it is unclear from 
his statement whether his use of the phrase "aggravated by" 
in this context, in fact, meant that the Veteran's lumbar 
strain was "caused by" his service-connected right lower 
extremity disabilities.  Second, if it is determined that the 
examiner did intend to use the word "aggravated by" to 
describe the etiology of the Veteran's lumbar strain (and not 
"caused by"), then an opinion regarding the degree of 
disability due to aggravation should be provided.  
Accordingly, clarification of the meaning behind the VA 
examiner's opinion is necessary.  

At the hearing, the Veteran's representative requested 
consideration of 38 C.F.R. § 4.58 (2009). 

Regarding the Veteran's claim seeking TDIU, that matter is 
inextricably intertwined with the appeal seeking service 
connection for a lumbar spine disability; hence, 
consideration of whether the Veteran is entitled to an award 
of TDIU must be deferred pending resolution of that claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion from the 
VA examiner who conducted the October 2008 
examination, or, if necessary, arrange for 
the Veteran to be afforded an examination 
by an appropriate physician to determine 
the nature and etiology of his lumbar 
spine disability, to include as whether it 
was caused or aggravated by his service-
connected right lower extremity 
disabilities.    Based on a review of the 
record, the examiner should provide an 
opinion as to whether it is (a) at least 
as likely as not (50 percent or better 
probability) that the Veteran's lumbar 
spine disability was caused by or (b) 
aggravated by his service-connected right 
lower extremity disabilities.  The 
examiner must explain the rationale for 
all opinions given.  

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.  Aggravation is defined for legal 
purposes as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

2. Re-adjudicate the claims with 
consideration of all relevant rating 
criteria as well as 38 C.F.R. § 4.58.  If 
either claim remains denied, issue an 
appropriate supplemental statement of the 
case and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


